The Court of Appeals (in case No. 30334) certified to this court the following question: "1. Is a father, who furnishes to his minor son (fourteen years of age) a bicycle for the purpose of using the same to go to and from school, liable to another in damages for injuries received by the other when such injuries are occasioned by the negligent and unlawful use of such bicycle by the minor son, and where such negligence is the proximate cause of the injury? 2. If the answer to the first question is in the affirmative, is such liability based on what is generally termed `the family purpose doctrine,' or on some other principle of law?"  Answer: The Justices are in disagreement as to the processes of reasoning by which we reach the ultimate conclusion, but we are unanimous in the view that the answer to the first question is "No," and for this reason no answer to the second question is required.
Question answered. All the Justices concur.
                         No. 14840. MAY 9, 1944.